DETAILED ACTION
Status of Claims:
Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states a “system for purifying  waste produce comprising an operating cycle.” It is not clear how a system can comprise a cycle. A cycle is not a structural feature. For the purposes of examination an operating cycle will be interpreted as the intended use of the system. 

	Line 6 refers to “the raw sewage” there is insufficient antecedent basis for this limitation within the claim. 

Regarding Claim 6:
	The claim stats “a cloud based web application monitors the system” it is not clear what structure this limitation imparts on the system claim. As the application monitors the system it is not part of the system, and therefore not part of the claimed structure. For the purposes of examination, the system will be interpreted as requiring the ability to connect to the internet.

 Regarding Claim 8:
	The claim states “the waste product is raw sewage.” However, raw sewage is already referred to in claim 1. It is therefore not clear if the raw sewage in claim 1 is not the waste product, or if the raw sewage referred to in claim 8 is the same as that in claim 1.

Regarding Claim 11:


Regarding Claim 13:
	The claim states “the output water is suitable for reuse.” This limitation renders the claim indefinite because it is not clear what “reuse” is limited to. For the purposes of examination any treated water will be interpreted as suitable for reuse. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foti (USPN 4,139,471).

Regarding Claim 1:
	Foti teaches the system for purifying a waste product comprising an operating cycle used in a sewage treatment apparatus; wherein the sewage treatment apparatus comprises a sewage treatment unit comprising a first chamber (primary aeration chamber) and a second chamber (combination of secondary aeration chamber and settling chamber) (see col. 1 lines 44-49) wherein the first chamber and an aeration portion of the second chamber are capable of aerating the raw sewage (has an air pump or blower) (see col. 1 lines 57-59) and wherein the operating cycle comprises aeration for aerobic treatment for 8 to 12 hours and anaerobic treatment for 12 to 16 hours. The length of the aeration cycle is not a structural limitation. Method limitations only add patentable weight to system (structure) claims to the extent that the prior art must be capable of the same method. In the instant case as the aeration is controlled there can be aerobic treatment for 8 to 12 hours and anaerobic treatment for 12 to 16 hours.

Regarding Claim 8:
	Foti teaches the system of claim 1, wherein the waste product is raw sewage (see col. 1 lines 15-16).

Regarding Claim 9:


Regarding Claim 10:
	Foti teaches the system of claim 1, wherein the system produces an output water suitable for crops or irrigation (water is color free and odorless) (see col. 2 line 56-60). The quality of water suitable for irrigation is not defined.

Regarding Claim 10:
	Foti teaches the method for processing a waste product comprising passing water through the system of claim 1, wherein aeration occurs in the first chamber and in an aeration portion of the second chamber (sewage in the primary chamber has been aerated sewage in the second chamber is treated to cycles of aeration) (see col. 2 lines 13-36), wherein settling and recirculation of solids occurs in a settling portion of the second chamber (flows to the settling chamber) (see col. 2 lines 37-38), and wherein any remaining solids are exposed repeatedly to agitation and aeration until the solids are broken down into liquid components (disintegration is encouraged due to turbulence, process is cyclical therefore the solids are repeatedly exposed to aeration and agitation) (see col. 2 lines 17-18), wherein aeration is of a duration sufficient to promote aerobic microorganism processes that promote processing of the waste (aerobic bacteria is stimulated to disintegrate raw sewage) (see col. 2 lines 15-17), wherein a cessation of aeration during a period of time is sufficient to promote the action of 

Regarding Claim 12:
	Foti teaches the method of claim 11, wherein pumping of the waste product or output water is not required (a drip system can be used) (see col. 2 lines 45-47).

Regarding Claim 13:
	Foti teaches the method of claim 11, wherein the output water is suitable for reuse (output water is treated therefore it is suitable for some type of reuse) (see col. 2 lines 54-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti (USPN 4,139,471) in view of Bradford et al (US 2006/0219632).

Regarding Claim 2:
	Foti teaches the system of claim 1.
	Foti does not disclose a disinfecting unit.
	Bradford teaches treating water prior to discharge with ultraviolet light (disinfection) (see para. 0062).
	Foti and Bradford are analogous inventions in the art of sewage treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to 

Regarding Claim 3:
Foti, as previously modified, teaches the system of claim 2, wherein the disinfection unit is a UV disinfection unit (see Bradford para. 0062).

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foti (USPN 4,139,471) in view of Barreras, Sr. et al (USPB 6,863,805).

Regarding Claim 4:
	Foti teaches the system of claim 1.
	Foti does not disclose a telemetry system.
	Barreras teaches a sewage treatment system comprising a telemetry system (micro-controller command with fault detection) (see col. 10 lines 1-9).
	Foti and Barreras are analogous inventions in the art of sewage treatment systems. It would have been obvious to one skilled in the art to add the telemetry system of Barreras to 

Regarding Claim 5:
	Foti, as previously modified, teaches the system of claim 4, wherein the telemetry system communicates with a data system (central location) (see Barreras col. 10 lines 1-9).

Regarding Claim 6:
	Foti teaches the system of claim 1.
	Foti does not teach a cloud based web application monitors the system.
	Barreras teaches a sewage treatment system wherein the system is wirelessly monitored (able to use a cloud based system) (see col. 10 lines 1-9). The cloud based web application monitoring the system is a not a structural limitation of the system. Method steps only add patentable weight to the extent that the prior art system must be capable of the same method. As the system of Barreras can wirelessly communicate it can be monitored by a cloud based wed application. 


Regarding Claim 7:
	Foti, as previously modified, teaches the system of claim 6, wherein the cloud based web application monitors one or more parameters selected from the group consisting of: monitor water flow, broken sump pump, blowers (water pump and air pump failure) (see Barreras col. 10 lines 1-9), and disinfection unit(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/3/2022